Electronically Filed
                                                     Supreme Court
                                                     SCAD-14-0000899
                                                     24-MAY-2016
                                                     12:05 PM
                          SCAD-14-0000899


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                 OFFICE OF DISCIPLINARY COUNSEL,

                           Petitioner,


                                vs.


                         GERARD A. JERVIS,

                            Respondent.



                       ORIGINAL PROCEEDING

            (ODC CASE NOS. 10-060-8894, 10-034-8868)


                      ORDER OF REINSTATEMENT

   (By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ.

   and Intermediate Court of Appeals Associate Judge Leonard,

                in place of McKenna, J., recused)


          Upon consideration of the May 12, 2016 affidavit

submitted by Respondent Gerard A. Jervis and the record, we

conclude Respondent Jervis has complied with the requirements of

Rule 2.16 of the Rules of the Supreme Court of the State of

Hawai'i (RSCH) as well as all relevant requirements of the

October 12, 2015 order imposing upon him a six-month period of

suspension from the practice of law, including bearing the costs

of the proceedings.   Furthermore, it appears that, on May 12,

2016, the Office of Disciplinary Counsel was served notice of

Respondent Jervis’s affidavit, as required by RSCH Rule
2.17(b)(2), and has not timely objected.   Therefore, 


          IT IS HEREBY ORDERED that, pursuant to RSCH Rule


2.17(b), Respondent Jervis is reinstated to the practice of law


in this jurisdiction, effective upon entry of this order.


          DATED: Honolulu, Hawai'i, May 24, 2016.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson

                                     /s/ Katherine G. Leonard




                                2